Filed 3/1/18 (unmodified opn. attached)
                                  CERTIFIED FOR PUBLICATION




             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                   THIRD APPELLATE DISTRICT
                                          (Sacramento)
                                               ----




CITY OF MONTCLAIR, as Successor Agency, etc.,                    C080430
et al.,
                                                          (Super. Ct. No. 34-2014-
                 Plaintiffs and Respondents,             80001948-CU-WM-GDS)

        v.

MICHAEL COHEN, as Director, etc.

                 Defendant and Appellant.


CITY OF SANTA ROSA, as Successor Agency, etc.,                   C081817
et al.,
                                                          (Super. Ct. No. 34-2015-
                 Plaintiffs and Appellants,              80002051-CU-WM-GDS)

        v.                                                ORDER MODIFYING
                                                              OPINION
MICHAEL COHEN, as Director, etc., et al.,
                                                              [NO CHANGE IN
                 Defendants and Respondents.                    JUDGMENT]




                                                1
THE COURT:

It is ordered that the opinion filed herein on February 6, 2018, be modified as follows:

On page 4, the last two sentences of the partial paragraph that read, “Thus, tax increment
financing was a boon to these redevelopment agencies, but it was a fiscal disaster for
schools, special districts, and other taxing entities equally dependent on property tax
revenue. (Matosantos, supra, at p. 248.) For them, property tax revenue was frozen,” are
modified to read as follows:

       Thus, tax increment financing was a boon to redevelopment agencies.
       They reaped the benefits of escalating real estate valuations while property
       tax revenues to entities other than redevelopment agencies were stagnant.
       In the brutal competition among local entities for property tax revenues, a
       competition fueled by Proposition 13’s constriction of property tax rates,
       schools, special districts, and other taxing entities were at a disadvantage.
       (Matosantos, supra, at p. 248.)

There is no change in the judgment.


BY THE COURT:


              RAYE             , P. J.


             MAURO             , J.


             HOCH              , J.




                                             2
Filed 2/6/18 (unmodified version)
                                    CERTIFIED FOR PUBLICATION




             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                    THIRD APPELLATE DISTRICT
                                           (Sacramento)
                                               ----




CITY OF MONTCLAIR, as Successor Agency, etc.,                     C080430
et al.,
                                                           (Super. Ct. No. 34-2014-
                 Plaintiffs and Respondents,              80001948-CU-WM-GDS)

        v.

MICHAEL COHEN, as Director, etc.,

                 Defendant and Appellant.


CITY OF SANTA ROSA, as Successor Agency, etc.,                    C081817
et al.,
                                                           (Super. Ct. No. 34-2015-
                 Plaintiffs and Appellants,               80002051-CU-WM-GDS)

        v.

MICHAEL COHEN, as Director, etc. et al.,

                 Defendants and Respondents.




                                                1
      APPEAL from a judgment of the Superior Court of Sacramento County, No. 34-
2014-80001948-CU-WM-GDS, Timothy Frawley, Judge. Reversed.

      APPEAL a from judgment of the Superior Court of Sacramento County, No. 34-
2015-80002051-CU-WM-GDS, Shelleyanne Chang, Judge. Affirmed.

       Kamala D. Harris and Xavier Becerra, Attorneys General, Douglas J. Woods,
Senior Assistant Attorney General, Constance L. LeLouis and Anthony P. O’Brien,
Deputy Attorneys General, for Defendant and Appellant in No. C080430.

       Best Best & Krieger LLP, T. Brent Hawkins, Iris P. Yang and Kimberly E. Hood
for Plaintiffs and Appellants in No. C081817.

      Best Best & Krieger LLP, T. Brent Hawkins, Ethan J. Walsh and Kimberly E.
Hood for Plaintiffs and Respondents in No. C080430.

      Xavier Becerra, Attorney General, Douglas J. Woods, Senior Assistant Attorney
General, Tamar Pachter and Paul Stein, Deputy Attorneys General, for Defendants and
Respondents in No. C081817.



        The question of first impression presented by these consolidated appeals is
whether housing authorities that assume the housing functions of their former
redevelopment agencies, when a city or county purportedly elect not to, are eligible for
the housing entity administrative cost allowance the city or county is not eligible to
receive. (Health & Saf. Code, § 34171.)1 The parties concede that the entities involved
in these appeals are a reporting entity of the city or county, a component of the city or
county, or are controlled by the city or county. (§ 34167.10.) In City of Montclair et al.
v. Michael Cohen, Director of the Department of Finance, et al. (Super. Ct. Sacramento
County, 2014, No. 34-2014-80001948-CU-WM-GDS) (City of Montclair), the trial court
found the housing authority was eligible for the allowance; but in Successor Agency to
the Redevelopment Agency of the City of Santa Rosa et al. v. Michael Cohen, Director of




1   Further undesignated statutory references are to the Health and Safety Code.

                                              2
the Department of Finance, et al. (Super. Ct. Sacramento County, 2015, No. 34-2015-
80002051-CU-WM-GDS) (City of Santa Rosa), the trial court found the statutory scheme
rendered the housing authorities ineligible for the allowance. In construing the statutes
de novo, as we must (California Correctional Peace Officers’ Assn. v. State of California
(2010) 181 Cal.App.4th 1454, 1460), we conclude the cities and county did not transfer
the housing assets and functions to housing authorities unrelated to the cities and
counties, and therefore, the Legislature has determined that these housing successors are
not entitled to the housing allowance in the same way that the cities and counties, of
which they are a part, are ineligible for the allowance. We therefore reverse the judgment
in City of Montclair granting the housing authority’s petition for a writ of mandate and
affirm the judgment in City of Santa Rosa denying four housing authorities’ petition for a
writ of mandate.
                                     BACKGROUND
Legal Background: The Legislature Giveth and the Legislature Taketh Away
       In 1945 the Legislature authorized the formation of community redevelopment
agencies and the use of tax increment financing to fund them. (Stats. 1945, ch. 1326,
p. 2478 et seq. [Community Redevelopment Act]; Stats 1951, ch. 710, p. 1922 et seq.
[codifying and renaming the Community Redevelopment Law, § 33000 et seq.].) “Under
this method, those public entities entitled to receive property tax revenue in a
redevelopment project area (the cities, counties, special districts, and school districts
containing territory in the area) are allocated a portion based on the assessed value of the
property prior to the effective date of the redevelopment plan. Any tax revenue in excess
of that amount—the tax increment created by the increased value of project area
property—goes to the redevelopment agency for repayment of debt incurred to finance
the project.” (California Redevelopment Assn. v. Matosantos (2011) 53 Cal.4th 231, 246-
247 (Matosantos).)



                                              3
       Local governments embraced tax increment financing and by 2011 established
nearly 400 redevelopment agencies. (Matosantos, supra, 53 Cal.4th at p. 246). This
financing scheme produced clear winners and losers. The coffers of redevelopment
agencies swelled with 12 percent of all of the property taxes collected across the state.
(Id. at p. 247; Historical and Statutory Notes, 41A pt. 1 West’s Ann. Health & Saf. Code
(2014 ed.) foll. § 33500, p. 185.) Thus, tax increment financing was a boon to these
redevelopment agencies, but it was a fiscal disaster for schools, special districts, and
other taxing entities equally dependent on property tax revenue. (Matosantos, supra, at
p. 248.) For them, property tax revenue was frozen.
       Addressing a state fiscal emergency, and the negative impact of tax increment
financing by redevelopment agencies on school finance, the Legislature in 2011 enacted
Assembly Bill No. 26 (Stats. 2011, 1st Ex. Sess. 2011-2012, ch. 5), providing for the
dissolution of nearly 400 redevelopment agencies then in place. (Matosantos, supra,
53 Cal.4th at p. 241.) The legislation ultimately became effective on February 1, 2012.
(Id. at p. 275.) The Dissolution Law is set forth in Parts 1.8 (§§ 34161 to 34169.5) and
1.85 (§§ 34170 to 34191.6) of Division 24 of the Health and Safety Code. The
Legislature made its intent explicit. Section 34167, subdivision (a) states: “This part is
intended to preserve, to the maximum extent possible, the revenues and assets of
redevelopment agencies so that those assets and revenues that are not needed to pay for
enforceable obligations may be used by local governments to fund core governmental
services including police and fire protection services and schools. It is the intent of the
Legislature that redevelopment agencies take no actions that would further deplete the
corpus of the agencies’ funds regardless of their original source. All provisions of this
part shall be construed as broadly as possible to support this intent and to restrict the
expenditure of funds to the fullest extent possible.”
       Dissolving the agencies may have been accomplished easily by statute, but the
winding down of their affairs was more difficult. The Legislature sought to establish a

                                              4
mechanism to ensure that all enforceable obligations of the former redevelopment
agencies were paid. But that process is fraught with complexity due to the conjoined
membership of the various bodies involved.
        While the former redevelopment agencies were legal entities separate from the
city or county that created them, the governing body of the sponsoring agency generally
governed them. Thus, in many situations, the same decision makers made decisions
wearing two hats and, in essence, negotiated with themselves. In other words, decision
makers, sitting as members of a city council, entered into reimbursement and funding
agreements with the same decision makers, sitting as board members of the
redevelopment agency the city created. (See, e,g., County of Sonoma v. Cohen (2015)
235 Cal.App.4th 42, 47-48.) The statutory scheme dissolving and winding down the
redevelopment agencies thereafter swapped a successor agency for the redevelopment
agency, but the decision makers in most cases remain the same—the members of the city
council. Attuned to the conjoined nature of many of these decision-making bodies, the
Legislature declared that “agreements, contracts, or arrangements between the city or
county, or city and county that created the redevelopment agency and the redevelopment
agency are invalid and shall not be binding on the successor agency.” (§ 34178, subd.
(a).)
        Unwinding the redevelopment agencies’ responsibilities to provide low- and
moderate-income housing presented a unique challenge, one the Legislature gave the
cities and counties the option to assume or not. Section 34176 provides in pertinent part:
“(a)(1) The city, county, or city and county that authorized the creation of a
redevelopment agency may elect to retain the housing assets and functions previously
performed by the redevelopment agency. If a city, county, or city and county elects to
retain the authority to perform housing functions previously performed by a
redevelopment agency, all rights, powers, duties, obligations, and housing assets, as
defined in subdivision (e), excluding any amounts on deposit in the Low and Moderate

                                             5
Income Housing Fund and enforceable obligations retained by the successor agency, shall
be transferred to the city, county, or city and county.
       “(2) The housing successor shall submit to the Department of Finance by
August 1, 2012, a list of all housing assets that contains an explanation of how the assets
meet the criteria specified in subdivision (e). The Department of Finance shall prescribe
the format for the submission of the list. The list shall include assets transferred between
February 1, 2012, and the date upon which the list is created. The department shall have
up to 30 days from the date of receipt of the list to object to any of the assets or transfers
of assets identified on the list. If the Department of Finance objects to assets on the list,
the housing successor may request a meet and confer process within five business days of
receiving the department objection. If the transferred asset is deemed not to be a housing
asset as defined in subdivision (e), it shall be returned to the successor agency. If a
housing asset has been previously pledged to pay for bonded indebtedness, the successor
agency shall maintain control of the asset in order to pay for the bond debt.
       “(3) For purposes of this section and Section 34176.1, ‘housing successor’ means
the entity assuming the housing function of a former redevelopment agency pursuant to
this section.
       “(b) If a city, county, or city and county does not elect to retain the responsibility
for performing housing functions previously performed by a redevelopment agency, all
rights, powers, assets, duties, and obligations associated with the housing activities of the
agency, excluding enforceable obligations retained by the successor agency and any
amounts in the Low and Moderate Income Housing Fund, shall be transferred as follows:
       “(1) If there is no local housing authority in the territorial jurisdiction of the
former redevelopment agency, to the Department of Housing and Community
Development.
       “(2) If there is one local housing authority in the territorial jurisdiction of the
former redevelopment agency, to that local housing authority.

                                               6
       “(3) If there is more than one local housing authority in the territorial jurisdiction
of the former redevelopment agency, to the local housing authority selected by the city,
county, or city and county that authorized the creation of the redevelopment agency.”
(§ 34176, subds. (a), (b).)
       Meanwhile some cities and counties sought through various artifices to preserve
unobligated redevelopment funds. The Legislature acted swiftly, imposing reporting and
auditing responsibilities on successor agencies and requiring the return of redevelopment
funds that had been siphoned off to separate legal entities the cities and counties
controlled. Section 34167.5 provides: “Commencing on the effective date of the act
adding this part, the Controller shall review the activities of redevelopment agencies in
the state to determine whether an asset transfer has occurred after January 1, 2011,
between the city or county, or city and county that created a redevelopment agency or any
other public agency, and the redevelopment agency. If such an asset transfer did occur
during that period and the government agency that received the assets is not contractually
committed to a third party for the expenditure or encumbrance of those assets, to the
extent not prohibited by state and federal law, the Controller shall order the available
assets to be returned to the redevelopment agency or, on or after October 1, 2011, to the
successor agency, if a successor agency is established pursuant to Part 1.85 (commencing
with Section 34170). Upon receiving that order from the Controller, an affected local
agency shall, as soon as practicable, reverse the transfer and return the applicable assets
to the redevelopment agency or, on or after October 1, 2011, to the successor agency, if a
successor agency is established pursuant to Part 1.85 (commencing with Section 34170).
The Legislature hereby finds that a transfer of assets by a redevelopment agency during
the period covered in this section is deemed not to be in the furtherance of the
Community Redevelopment Law and is thereby unauthorized.”
       In 2012 the Legislature also expanded the definition of a city, county, or city and
county for purposes of Parts 1.8 (Restrictions on Redevelopment Agency Operations) and

                                              7
1.85 (Dissolution of Redevelopment Agencies and Designation of Successor Agencies)
of Division 24 of the Health and Safety Code to further restrict city and county’s ability
to circumvent the intent of the Dissolution Law. The definition of these entities is
extraordinarily broad and comprehensive. Section 34167.10 provides in pertinent part:
“(a) Notwithstanding any other law, for purposes of this part and Part 1.85 (commencing
with Section 34170), the definition of a city, county, or city and county includes, but is
not limited to, the following entities:
       “(1) Any reporting entity of the city, county, or city and county for purposes of its
comprehensive annual financial report or similar report.
       “(2) Any component unit of the city, county, or city and county.
       “(3) Any entity which is controlled by the city, county, or city and county, or for
which the city, county, or city and county is financially responsible or accountable.”
(§ 34167.10, subd. (a)(1)-(3), added by Stats. 2012, ch. 26, § 5.)
       Section 34167.10, subdivision (b) provides six factors to be considered in
determining if an entity is controlled by the city, county, or city and county. The section
continues with: “(c) For purposes of this section, it shall not be relevant that the entity is
formed as a separate legal entity, nonprofit corporation, or otherwise, or is not subject to
the constitution debt limitation otherwise applicable to a city, county, or city and county.
The provisions in this section are declarative of existing law as the entities described
herein are and were intended to be included within the requirements of this part and Part
1.85 (commencing with Section 34170) and any attempt to determine otherwise would
thwart the intent of these two parts.” (§ 34167.10, subd. (c).)
       In the 2011 legislation, the Legislature provided administrative cost allowances to
successor agencies, but not to housing successors. (§ 34171.) In 2014 the Legislature
made some housing entities, but not others, eligible for a housing administrative cost
allowance. It is this statute that is the focus of these consolidated appeals. Section 34171
was amended in relevant part to provide: “(p) From July 1, 2014, to July 1, 2018,

                                              8
inclusive, ‘housing entity administrative cost allowance’ means an amount of up to 1
percent of the property tax allocated to the Redevelopment Obligation Retirement Fund
on behalf of the successor agency for each applicable fiscal year, but not less than one
hundred fifty thousand dollars ($150,000) per fiscal year.
        “(1) If a local housing authority assumed the housing functions of the former
redevelopment agency pursuant to paragraph (2) or (3) of subdivision (b) of Section
34176, then the housing entity administrative cost allowance shall be listed by the
successor agency on the Recognized Obligation Payment Schedule. Upon approval of
the Recognized Obligation Payment Schedule by the oversight board and the department,
the housing entity administrative cost allowance shall be remitted by the successor
agency on each January 2 and July 1 to the local housing authority that assumed the
housing functions of the former redevelopment agency pursuant to paragraph (2) or (3) of
subdivision (b) of Section 34176.
        “(2) If there are insufficient moneys in the Redevelopment Obligations Retirement
Fund in a given fiscal year to make the payment authorized by this subdivision, the
unfunded amount may be listed on each subsequent Recognized Obligation Payment
Schedule until it has been paid in full. In these cases, the five-year time limit on the
payments shall not apply.” (§ 34171, subd. (p)(1)-(2), amended by Stats. 2014, ch. 1,
§ 2.)
        The dispositive issue presented is whether housing authorities which were
compelled to assume the housing functions of a former redevelopment agency are eligible
for the housing allowance provided by section 34171, subdivision (p) where, as here, the
housing authorities report to the city or county for purposes of their comprehensive
annual financial report, are a component unit of the city or county, or are controlled by
the city or county. The parties concede that each of the housing authorities in these
consolidated appeals meet one or more of section 34167.10’s criteria.



                                              9
Factual Background
       The few relevant facts are undisputed. The housing authorities of the cities of
Montclair, Santa Rosa, Riverside, and San Jacinto and the County of Sonoma were each
designated to be the housing successor for, and each assumed the housing assets and
obligations of, the former redevelopment agency in its jurisdiction. The City of
Montclair’s relationship with its housing authority differs from Santa Rosa, Riverside,
San Jacinto, and Sonoma County, but the differences are immaterial under the
Dissolution Law.
       The City of Montclair did not authorize the formation of its housing authority until
after the Dissolution Law was enacted. Though it does not concede the point, the City of
Montclair appears to have retained control of the housing authority by appointing the city
council as its governing board and designating the city’s finance department to prepare its
annual budgets.
       Santa Rosa, Riverside, San Jacinto, and Sonoma County, by contrast, have a much
looser affiliation with their respective housing successors. Although these cities and
county argue they do not exert control over their housing successors, each of them is
either a component unit of their city or county or must financially report to the city or
county for purposes of their comprehensive annual financial report. (§ 34167.10,
subd. (a)(1) & (2).)
       Following the amendment to section 34171, subdivision (p) to provide housing
authorities a housing administrative cost allowance in 2014, each of the housing
authorities represented in these consolidated appeals included an allowance in their
annual Recognized Obligation Payment Schedule (ROPS). Montclair requested
$150,000 as a housing entity administrative cost allowance. Department of Finance
(DOF) disallowed the allowance because “the [Housing] Authority operate[d] under the
control of the City,” and as such it “is considered the City under Dissolution Law” and



                                             10
the city as the sponsor of the former redevelopment agency, is ineligible to receive the
administrative cost allowance.
       The other entities also listed the housing entity administrative cost allowance on
their ROPS: Santa Rosa for $75,000 for 2014 and 2015, Riverside for $289,687, San
Jacinto for $75,000, and Sonoma County for $75,000 in 2014 and $150,000 in 2015.
DOF denied their requests. DOF reiterated that sponsoring cities and counties are
ineligible for the allowance and the Dissolution Law defines “city” to include “any
reporting entity of the city for purposes of its comprehensive annual financial report
(CAFR), any component unit of the city, or any entity controlled by the city or for which
the city is financially responsible or accountable.” DOF further explained that the
respective housing authority was included in the CAFR and was a component unit of the
city or county. Relying on section 34167.10, subd. (c), DOF concluded it was irrelevant
that the housing authorities were separate legal entities.
       Examining these authorities, two different judges reached opposite conclusions.
In City of Montclair, the trial court relied on sections 34171, subdivision (p) and 34176 to
the exclusion of section 34167.10. The court’s analysis was simple. It found that a city
or county could elect not to retain the housing functions of its former redevelopment
agency pursuant to section 34176, in which case a housing authority was compelled to
assume those functions and was entitled to the housing allowance pursuant to section
34171, subdivision (p). The court concluded that as long as the housing authority is a
“bona fide ‘local housing authority’ ” it is authorized to receive the allowance and section
34167.10 “does not factor into the analysis.” Rejecting DOF’s argument that the
Montclair Housing Authority should not be eligible for the allowance since it was
controlled by the city that made the section 34176 election, the court stated that section
34171, subdivision (p)(1) contains no language supporting DOF’s position that only
“unrelated housing authorities are eligible.” The DOF’s application of section 34167.10,
in the trial court’s view, would nullify the city’s section 34176 election by abolishing the

                                             11
distinction between the city and the housing authority. Under DOF’s reasoning, “even
when a city has elected not to retain the housing functions, it may be deemed to have
retained the housing functions because the local housing authority is deemed ‘part of’ the
city.”
         The trial court’s analysis of the statutes in City of Santa Rosa was diametrically
opposed to that of the trial court’s in City of Montclair. Rather than excluding section
34167.10 as irrelevant, the trial court set out to harmonize the three statutes. In this trial
court’s view, section 34167.10 plays a pivotal role in achieving the overarching purpose
of the Dissolution Law. “Section 34176.10 is clear: a ‘city’ or ‘county’ includes
(1) entities that report thereto, (2) ‘component units’ thereof, or (3) entities controlled by
the city or county, or for which the city or county is financially responsible. [¶]
Moreover, Section 34167.10 applies to Section 34176 and 34171, the statutes governing
the formation of housing successors and the housing allowance, as these statutes are
included in Part 1.85 of the Dissolution Law.” Since it is undisputed that the housing
successors are listed in the comprehensive financial reports and/or are a component of
their respective city/county, “[s]ection 34167.10, subdivision (a) provides DOF the
authority to conclude that Petitioner cities and counties did not transfer the ‘housing
functions’ pursuant to Section 34176[, subdivision ](b), and that thus the Housing
Successor Petitioners are ineligible for the housing allowance.”
         It falls to us to determine the meaning of the three central statutes in light of the
purpose of the Dissolution Law and well-accepted canons of statutory construction. We
therefore must undertake a de novo review of the applicability of section 34171,
subdivision (p)’s housing cost allowance in light of section 34176’s election and section
34167.10’s expansive definition of a city or county.
                                         DISCUSSION
         The housing authorities raise a number of compelling policy arguments. First,
they did not volunteer for the job. By law, they were forced to assume additional housing

                                                12
functions when their host city or county elected not to. Second, the responsibilities are
enormous and expensive. Third, housing authorities are chronically underfunded and
least able to absorb the additional financial burdens. Fourth, housing authorities are
distinctly and uniquely separate legal entities from the sponsoring agencies and have been
characterized as state agencies. Fifth, because all housing successors assume substantial
costs in administering housing functions of the former redevelopment agency, it makes
no sense to provide an administrative cost allowance to some of the housing successors
and not others. While these arguments are compelling, they are not addressed to the
proper branch of government. Legislatures, not courts, consider competing policies and
make laws. As a coequal branch of government, the judiciary’s role is limited to
interpreting the laws the Legislature enacts. Venerable rules of statutory construction aid
us, but the policy choices are not for us to make.
       Both sides claim adherence to those well-worn rules of statutory construction. We
must first turn to the words of the statutes and accord them their plain and ordinary
meaning. (California Teachers Assn. v. Governing Bd. of Rialto Unified School Dist.
(1997) 14 Cal.4th 627, 633.) The words of the statute are the most reliable reflection of
legislative intent and when the words are unambiguous we need not turn to any extrinsic
sources. (Hassan v. Mercy American River Hospital (2003) 31 Cal.4th 709, 715.)
Though they cannot both be right, both sides insist that their arguments, though leading to
divergent conclusions, are supported by the plain meaning of the statutes.
       The plain meaning depends, of course, on which statutes we are construing. In
City of Montclair, the trial court restricted the plain meaning to only two of the three
relevant statutes. The court found the meaning of sections 34171, subdivision (p) and
34176 clear, but ignored section 34167.10 because, in its view, the latter statute does not
factor into the analysis. But the court’s finding violates the basic tenet that we must
harmonize all the parts of the law if possible without violating the overall purpose of the
law, distorting the meaning of one part to serve another, or reaching an absurd result.

                                             13
(People v. Johnson (2015) 234 Cal.App.4th 1432, 1451.) We agree with the trial court in
City of Santa Rosa that all three statutes can be harmonized in service of the greater
objective sought to be achieved by the Dissolution Law and equally in service of other
fundamental principles of statutory construction.
       Consistent with the statutes we quoted in the legal background introduction, the
trial court in City of Santa Rosa provides an apt summary of the purpose of the
Dissolution Law and how DOF’s argument is consistent with that purpose: “Further, a
primary purpose of the Dissolution Law was to make monies available to local
governments or ‘taxing entities.’ (See, [Matosantos,] supra, 53 Cal.4th at pp. 245-251;
see also, Stats. 2011, 1st Ex. Sess 2011-2012, ch. 5, § 1.) A housing successor’s housing
allowance is payable from the property tax allocated to the Redevelopment Obligation
Retirement Fund. (See Health & Saf. Code, §§ 34170.5[, subd.] (a); 34171[, subd.] (p).)
Accordingly, each time a housing successor receives a housing allowance, the funds
available to allocate to taxing entities are diminished. DOF’s application of Section
34167.10 to its housing allowance determinations comports with the Legislature’s intent
to preserve available funds for taxing entities.”
       Application of section 34167.10 to housing allowance determinations is also
consistent with the Legislature’s later amendments to prevent or reverse city and county
attempts to frustrate the purpose of the law by creating separate legal entities to receive
tax increment while retaining the control over the entities, and therefore, the tax
increment. Section 34179.5 was added in 2012 (Stats. 2012, ch. 26, § 17) to require
audits, also referred to as due diligence reviews. (See City of Grass Valley v. Cohen
(2017) 17 Cal.App.5th 567, 574.) The Legislature made it clear that transfers of assets to
city or county alter egos was not permitted and must be returned to the successor agency.
       The housing authorities make the imminently reasonable argument that because
they are separate legal entities created by state law with a specific mandate to provide
low- and moderate-income housing, they are more analogous to independent state

                                             14
agencies than to alter egos of their host cities or counties. The trial court in City of
Montclair characterized these housing authorities as “bona fide” in apparent recognition
of the difference between well-established housing authorities and sham entities
established for the purpose of thwarting the Dissolution Law. The trial court in City of
Santa Rosa was equally “sympathetic” to the housing authorities. But as the latter trial
court recognized, we are not the Legislature, and we are servants of the policies
legislators enact and the words they choose to reflect their policy choices.
       Section 34167.10 is emphatic in its breadth and depth. The section represents a
legislative decision to accelerate the dissolution of redevelopment agencies and
redistribute tax increment. The section begins with the proviso, “Notwithstanding any
other law, for purposes of this part and Part 1.85 (commencing with Section 34170), the
definition of a city, county, or city and county includes, but is not limited to, the
following . . . .” (§ 34167.10, subd. (a).) We are therefore bound to forego any other
law. If the explicit breadth of the definition was not enough to foreclose any possible
wiggle room, the Legislature appears to have anticipated the arguments advanced here
that the housing authorities are separate legal entities. The section ends: “(c) For
purposes of this section, it shall not be relevant that the entity is formed as a separate
legal entity, nonprofit corporation, or otherwise, or is not subject to the constitution debt
limitation otherwise applicable to a city, county, or city and county. The provisions in
this section are declarative of existing law as the entities described herein are and were
intended to be included within the requirements of this part and Part 1.85 (commencing
with Section 34170) and any attempt to determine otherwise would thwart the intent of
these two parts.” (§ 34167.10, subd. (c).)
       Moreover, the Legislature did not confine the scope of section 34167.10 to entities
which are controlled by the city or county. Subdivision (a)(3) does include “[a]ny entity
which is controlled by the city, county, or city and county,” but the other qualifiers do not
require such a close, and perhaps, factual determination. Subdivision (a)(1) includes

                                              15
“[a]ny reporting entity of the city, county, or city and county for purposes of its
comprehensive annual financial report or similar report,”and subdivision (a)(2) includes
“[a]ny component unit of the city, county, or city and county.” (§ 34167.10,
subds. (a)(1)-(3).) While the housing authorities insist they are not controlled by their
respective cities or county, they do not dispute that they meet the definition under
subdivisions (a)(1) and (2). We need not address, therefore, any of the factual or legal
issues involved in determining whether the cities or county controlled their respective
housing authorities.
       Because we must harmonize statutes if possible and interpret them to advance, not
thwart, the purpose of the law, we reject the notion we should discard section 34167.10 as
irrelevant to a housing authority’s eligibility for a housing allowance. The Legislature
determined that cities and counties should not recoup the cost of their administrative
expenses if they elect to assume the housing functions of their former redevelopment
agencies pursuant to section 34176. The Legislature, as outlined above, has also limited
cities and counties’ ability to evade provisions of the Dissolution Law by transferring
responsibilities to separate, but related, legal entities. (§ 34167.10.) The overarching
theme of these statutes is to maximize tax increment for the benefit of taxing entities and
to limit the city and county’s opportunity to retain tax increment, even for administrative
costs incurred pursuant to the Dissolution Law. The various provisions of the law can be
harmonized by utilizing section 34167.10’s expansive definition of a city or county in
determining whether housing authorities which report to a city or county for purposes of
their comprehensive annual financial report or similar report or are a component unit of
the city or county are entitled to tax increment to pay the administrative costs of
assuming the housing functions. Because the Legislature has constructed a cohesive
network of interlocking statutes to ensure that cities and counties do not evade the letter
or spirit of the Dissolution Law, we are not at liberty to ignore any of them. We therefore
conclude that section 34167.10 must be construed as part of this scheme.

                                             16
       The housing authorities raise a host of objections. They too turn to the words of
the statutes and find the application of section 34167.10 to them, not only “nonsensical,”
but, they claim, it would nullify the election cities and counties are granted by section
34176. Much of the debate focuses on the word “transfer.” Section 34176 provides that
if the city or county does not elect to retain responsibility for the housing functions all the
rights, obligations, assets, etc. associated with the housing activities of the former
redevelopment agency must be “transferred” to a housing authority if there is one. But, if
the distinction between a city or county and a housing authority is blurred, and a housing
authority is deemed to be the city pursuant to section 34176, so the argument goes, the
city has no real option to transfer the assets. Thus, according to the housing authorities,
section 34176 renders the so-called election illusory. Not so.
       The trial court in City of Santa Rosa provides an apt response. “Section 34167.10
does not nullify or render meaningless the transfer of the former RDA’s housing assets to
a housing authority under Section 34176, subdivision (b)(2)/(b)(3) upon the city/county’s
election not to retain those assets. Whether or not a housing authority is deemed to be
part of a city/county pursuant to Section 34167.10, a city/county’s decision to retain the
former RDA’s housing assets under Section 34176, subdivision (a) would result in those
housing assets being administered separate from any activities of the housing authority.
Conversely, the transfer of the former RDA’s housing assets to a housing authority
pursuant to 34176, subdivision (b) would enable that housing authority to administer
those assets in coordination with its other housing projects and activities.” The
availability of an administrative cost allowance is an entirely different question; but
whether or not a housing authority is eligible for the allowance has no bearing on the
transfer of the assets.
       The housing authorities insist that the broad definition of a city is a general law
and we must give precedence to the later-enacted and more specific terms providing the
housing allowance set forth in section 34171, subdivision (p)(1). In subdivision (p)(1),

                                              17
they point out, the word “city” never appears. Nor did the Legislature cross-reference
section 34167.10 or in any other manner suggest that the definition of city should apply
to the housing administrative cost allowance. In short, the housing authorities condemn
the utilization of an unrelated general statute to impose limitations on the Legislature’s
obvious attempt to provide funding for the chores they have been forced to undertake.
        If that was what the Legislature intended, it should have said so. Instead, section
34167.10 says “Notwithstanding any other law . . .” and, as the trial court described it,
“clearly deems entities, such as the Housing Successor Petitioners, to be part of their
respective cities and counties for purposes of the pertinent Dissolution Law provisions,
including those governing the housing allowance. Although the Legislature has amended
the Dissolution Law several times, it could have, but did not, amend Section 34167.10 or
other related statutes to clearly provide that entities, such as the Housing Successor
Petitioners are eligible for a housing allowance.”
        The housing authorities complain about DOF’s inappropriate reliance on
legislative history to support its position. DOF suggests that a legislative report noted
that only a handful of housing authorities would qualify for the allowance and the
$750,000 impact on the budget would be minimal. The trial court in City of Montclair
characterized DOF’s argument as “rank speculation” and the reason the legislators voted
for the allowance was unknown. We agree. More importantly, the authorities rightfully
point out that legislative history is unnecessary where, as here, the language of the
statutes is plain and unambiguous. (Delaney v. Superior Court (1990) 50 Cal.3d 785,
798.)
        The housing authorities insist that DOF’s interpretation of section 34167.10 would
render other provisions of the Dissolution Law surplusage and thereby violate another
basic canon of statutory construction. The housing authorities frame the surplusage
argument this way. “If, as DOF asserts, a city housing authority is part of the city and not
a housing authority for purposes of this section, then it would be impossible for there to

                                             18
be more than one housing authority in any jurisdiction, and a city could never make the
designation” provided in section 34176, subdivision (b)(3). Subdivision (b)(3), therefore,
would be surplusage. We disagree. Under DOF’s interpretation, a city can still form a
housing authority as a separate legal entity; there is no law to the contrary. If, however, a
city wants to insure the housing authority will be eligible for the allowance it must not
control its operations, require it to report for purposes of its comprehensive annual
financial report, or establish it as a component unit.
       Throughout these appeals the housing authorities assert that DOF’s interpretation
renders the city synonymous with the housing authorities. They accuse DOF of blurring
any distinction between the two. To rebut the false argument, they cite a number of
functions the city performs that they do not and cannot perform. But they misconstrue
DOF’s argument. DOF is not attempting to equate the two entities or suggest they
perform the same functions. Rather, for purposes of determining whether the authorities
are eligible for the housing administrative cost allowance as provided in section 34171,
subdivision (p)(1) and cross-referenced to section 34176, DOF argues that even when a
city or county purportedly elects not to have retained the housing functions, they are
deemed to have retained those functions because the local housing authority is, pursuant
to section 34167.10, a part of the city or county. In other words, under the Dissolution
Law, what appeared to be the appointment of an independent housing authority under
section 34176, subdivision (b) instead amounted to the city or county assuming the role
of the housing authority through an entity that reported to it or was a component unit, or
that it controlled.
       Yet the housing authorities insist that because each of the three sections at issue
here were enacted at different times for different purposes, we need not attempt to
harmonize them. For the same reason, they assert it is inappropriate to graft on to section
34171’s housing administrative cost allowance additional restrictions from section
34167.10. But all of these sections are part of the Dissolution Law; a cohesive law

                                              19
designed to unwind over 400 redevelopment agencies and preserve as much tax
increment as possible for the taxing entities which had been starved for revenue. To the
extent we can harmonize these provisions, no matter when they were enacted, we must.
While the specific objective of each section may have been different, they were all
designed to enhance the overarching purpose of the Dissolution Law.
       As mentioned at the outset, we need not address the list of inequities the housing
authorities argue result from the denial of their requests for the administrative allowance.
We acknowledge that successor agencies which assume the burdens of former
redevelopment agencies are, in other contexts, eligible for administrative allowances. We
do not purport to understand or defend the inequities. But, as the trial court in City of
Santa Rosa recognized, the inequities are a result of the legislative process, a process
during which the Legislature made policy choices with the attendant consequences. The
separation of powers doctrine, long a hallmark of our democracy, cannot be violated in
the name of a worthier outcome. Consequently, we have construed each provision as a
part of an overall legislative scheme and have construed the plain language of the statutes
with a view toward serving the overall purpose of the Dissolution Law. (Gay Law
Students Assn. v. Pacific Tel. & Tel. Co. (1979) 24 Cal.3d 458, 478.) To the extent the
housing authorities believe the law should be different, their remedy is to seek redress
with the Legislature.




                                             20
                                     DISPOSITION
       The judgment in City of Montclair, case No. 34-2014-80001948-CU-WM-GDS,
granting the housing authority’s petition for a writ of mandate is reversed and the
judgment in City of Santa Rosa, case No. 34-2015-80002051-CU-WM-GDS, denying
four housing authorities’ petition for a writ of mandate is affirmed. DOF shall recover its
costs on appeal.




                                                             RAYE            , P. J.



We concur:



          MAURO             , J.



          HOCH              , J.




                                            21